              Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 1 of 52




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK

 BRUCE WITT,

                                        Plaintiff,

                                vs.
                                VS.
                                                                  COMPLAINT

 UNITED STATES OF AMERICA,                                        Civil Action No.: 6:21-cv-06217
 THE NEW YORK STATE OFFICE OF
 COURT ADMINISTRATION and
 THE NEW YORK STATE DIVISION OF
 CRIMINAL JUSTICE SERVICES,

                                        Defendants.


         Plaintiff, Bruce Witt, by its attorneys, Woods Oviatt Gilman LLP, for his complaint against

the Defendants, allege as follows:

                                 PRELIMINARY STATEMENT

         1.     This is an action brought by Plaintiff, Bruce Witt, against Defendants, United States

           (“USA”), The New York State Office of Court Administration ("OCA")
of America ("USA"),                                                   (“OCA”) and the New

York State Division of Criminal Justice Services ("DCJS")
                                                 (“DCJS”) (collectively, "the
                                                                         “the Defendants").
                                                                              Defendants”).

Plaintiff seeks the correction of his criminal record and restoration of his rights to purchase, own,

use and possess firearms guaranteed by the Second Amendment to the United States Constitution

and supported by 18 U.S.C. § 925A, together with ancillary declaratory relief and attorneys'
                                                                                  attorneys’ fees

as allowed by law.

                                 JURISDICTION AND VENUE

         2.     This court has jurisdiction in this action by virtue of 28 U.S.C. § 1331 (federal

question) and § 1346 (United States of America as defendant). This case arises under the

Constitution and laws of the United States of America and the USA is a defendant.




{8396900: }
               Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 2 of 52




         3.     Venue of this action is set in the United States District Court for the Western

District of New York by virtue of 28 U.S.C. §§ 1391(b)(2) and/or 1391(e)(1).

                                           THE PARTIES

         4.     Plaintiff, Bruce Witt ("Plaintiff'
                                      (“Plaintiff” or "Mr.
                                                      “Mr. Witt")
                                                           Witt”) is a United States citizen who

resides in the State of New York within the Western District of New York, Rochester Division.

         5.     Defendant, USA, is the federal government, of which the Federal Bureau of

Investigation ("FBI")
              (“FBI”) is a constituent agency. Upon information and belief, the FBI administers

    government’s National Instant Criminal Background Check (NICS) system, which provides a
the government's

method of checking whether prospective purchasers of firearms have disqualifying criminal

convictions.

         6.     Defendant, OCA, is a constituent agency of the State of New York, responsible for

administering the functions of all New York State courts, including the City Court of the City of

Rochester. Those administrative functions include the collection, verification and processing of

criminal court records.

         7.     Defendant, DCJS, is a constituent agency of the State Of New York, responsible

for collecting and compiling crime statistics within New York State and, upon information and

belief, these statistics are submitted to the FBI as the State’s
                                                         State's official crime statistics.

                                          BACKGROUND

    A. Plaintiff’s
       Plaintiff's 1974 Misdemeanor Conviction Did Not Disqualify Him Until 2009.

         8.     In March of 1974, Plaintiff entered a plea of guilty to the charge of Criminal

Possession of Stolen Property ("CPSP")
                              (“CPSP”) in the Third Degree. At the time, CPSP in the Third

Degree was a Class A Misdemeanor and Plaintiff entered his plea with the understanding that a

misdemeanor conviction would create no disabilities going forward, including any




{8396900: }                                                                                     2
                    Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 3 of 52




disqualifications which would prevent him from engaging in hunting and related sporting

activities.

         9.          As a result of his conviction, Plaintiff was given a Two Hundred Fifty Dollar

                                      years’ probation. According to Mr. Witt, after a few visits
($250.00) fine and sentenced to three years'

to the Probation Department, he was told he did not have to report any longer because he "did
                                                                                         “did not

                 society.”
pose a threat to society."

              10.    Believing that he was under no disability as a result of his conviction, Plaintiff

applied for a pistol permit in 1978. The permit was issued later that year and, thereafter, Plaintiff

purchased and sold a number of handguns. Indeed, in 2004, when Plaintiff went to the Monroe

       Clerk’s Office in an effort to add another handgun to his pistol permit, he was told that he
County Clerk's

needed to reapply for a permit because his photograph was so dated. Plaintiff promptly reapplied

for his pistol permit, underwent a complete criminal background check and, once again, was issued

                                Plaintiff’s criminal history check request is attached hereto as
a pistol permit. (A copy of the Plaintiffs

Exhibit "1").
        “1”). Thus, at least as of 2004, Mr. Witt's
                                             Witt’s 1974 conviction did not serve as an impediment

to his receiving a pistol permit or being allowed to purchase firearms.

              11.    In 2005, Plaintiff sought to purchase a .44 caliber revolver from Gander Mountain

in Henrietta, New York. He was required to undergo, yet again, a criminal history background

check before he could add this revolver to his pistol permit. (A copy of the paperwork associated

with this purchase is attached hereto as Exhibit "2").
                                                 “2”). He was able to purchase the gun without

difficulty.

         12.         In 2009, after his youngest son took and passed the New York State Hunter Safety

Course in order to qualify for a youth hunting license, Mr. Witt sought to purchase a .22 long rifle

for him. Plaintiff wanted to teach his son about hunting in a safe and responsible manner and felt

                                                defendant’s supervision.
that he was ready to use a long rifle under the defendant's


{8396900: }                                                                                          3
               Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 4 of 52




         13.                          Plaintiff’s life, his application to purchase a firearm was
                For the first time in Plaintiffs

rejected by Gander Mountain based upon a rejection from law enforcement authorities.

The rejection was based upon the defendant's
                                 defendant’s conviction in March of 1974 for the crime of CPSP

Third Degree. (A copy of the letter the defendant received from the FBI's
                                                                    FBI’s NICS Section submitted

in response to the defendant’s
                   defendant's inquiry is attached hereto as Exhibit "3").
                                                                     “3”).

         14.    Because Mr. Witt was a gun owner and avid hunter and sportsman, the

consequences of this rejection were significant and threatened to diminish his freedom by

depriving him of his long-time form of recreation. Mr. Witt hunted all over the country and paid

significant out-of-state hunting license fees for the privilege of doing so.

    B. The Deprivation of Plaintiff’s
                          Plaintiff's Rights to Purchase, Own and Possess Firearms Was
       Based Upon an Error.

         15.                       Plaintiff’s 1974 conviction, CPSP Third Degree was a Class A
                At the time of the Plaintiff's

Misdemeanor. Mr. Witt was convicted of a misdemeanor at that time. However, in 1986, the New

York State Legislature added two additional levels of Criminal Possession of Stolen Property

which had the effect of making CPSP Third Degree a Class D Felony and changing the

misdemeanor to Criminal Possession of Stolen Property in the Fifth Degree (Penal Law § 165.40).

Correspondingly, the Legislature amended § 265 of the Penal Law in 1999 to add CPSP in the

Third Degree (then a felony) as an offense which would disqualify the defendant from using,

carrying or possessing a firearm (§ 265.17(b)). Even after the modification of the Penal Law, the

crime to which Mr. Witt pleaded guilty would, if based upon the value of the property he possessed

($20.00), have been a misdemeanor

         16.    Because of this retroactive increase in the level of CPSP Third Degree from a

misdemeanor to a felony, Plaintiff's
                         Plaintiff’s counsel wrote to NICS and requested the FBI to evaluate the

defendant’s situation in light of the characterization of the crime at the time of the conviction in
defendant's




{8396900: }                                                                                       4
               Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 5 of 52




1974, rather than the more serious nature of Criminal Possession of Stolen Property in the Third

Degree as of 1999 when the Amendment to § 265 of the Penal Law was made.

        17.                          Plaintiff’s counsel received a response from Mr. Charles
                On October 15, 2009, Plaintiffs

Mays at the FBI. He appeared unmoved by the argument and simply noted that, because CPSP in

the Third Degree in violation of § 165.40 of the Penal Law was defined as a serious offense for

                                                                                   defendant’s
which a conviction would prohibit the use or possession of a shotgun or rifle, the defendant's

application to purchase a firearm was properly rejected. (A copy of the Mr. Mays's
                                                                            Mays’s e-mail is

                           “4”). Mr. Mays did suggest that Mr. Witt seek a certificate of relief
attached hereto as Exhibit "4").

from civil disabilities to restore his right to purchase, own and possess firearms.

         18.    Thus, Plaintiffs
                      Plaintiff’s rights under the Second Amendment were taken away because of

a mere change in nomenclature, not because the Legislature of the State of New York upgraded

the crime to which the Plaintiff pleaded guilty from a misdemeanor to a felony. Possession of

stolen property with the value of the small black and white television the Plaintiff possessed in

1974 is a misdemeanor today just as it was in 1974. That crime is no longer CPSP in the Third

Degree; it is now CPSP in the Fifth Degree (Penal Law § 165.40), a Class A misdemeanor. CPSP

in the Third Degree (Penal Law § 165.50), a Class D felony, requires that the defendant possess

property with a value in excess of three thousand dollars ($3,000.00). Mr. Witt never pleaded

guilty to a felony.

    C. Plaintiff Secures a Permanent (or so he thought) Remedy in State Court.

         19.    Initially, Plaintiff sought relief from the court where the conviction has been

recorded, the City Court for the City of Rochester in the form of a writ of coram nobis under

CPL § 440.10, seeking to vacate the conviction altogether because of the circumstances of his plea.




{8396900: }                                                                                      5
               Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 6 of 52




         20.                                     Attorney’s Office opposed the Plaintiff's
                After the Monroe County District Attorney's                    Plaintiff’s

application, it was denied by City Court Judge John Schwartz. Plaintiff sought permission to

appeal pursuant to CPL § 4460.15.

         21.    During the pendency of the application for permission to appeal and at the

suggestion of presiding County Court Judge John DeMarco, Plaintiffs
                                                         Plaintiff’s counsel and the Assistant

District Attorney assigned to the matter reached an agreement whereby the parties consented to a

disposition which would result in the issuance of an order granting Mr. Witt a certificate of relief

from disability as the attorney for NICS had suggested (see Exhibit "4").
                                                                    “4”).

         22.    Accordingly, on October 13, 2010, an order was entered by Judge DeMarco which,

inter alia, directed that "to
                          “to the fullest extent permitted by law, any forfeitures or disabilities which

                                                Witt’s] misdemeanor conviction, upon a plea, to
may result from, attach to or arise out of [Mr. Witt's]

criminal possession of stolen property in the third degree in March of 1974, be eliminated,

                         relieved…” (a copy of Judge DeMarco's
discharged and otherwise relieved..."                DeMarco’s order is attached hereto as

Exhibit "5").
        “5”).

         23.    Importantly, the October 2010 order also made specific reference to Mr. Witt's
                                                                                        Witt’s

          “purchase, possess, own or use firearms.”
rights to "purchase,                     firearms." The sixth decretal paragraph of the order states

as follows:

                ORDERED that, in addition to any other rights or privileges restored by this
                Order, it is the express intention of this Court that this order serve as a New
                York Type C Certificate comparable to those issued by the New York State
                Division of Parole and Probation and, as such, that this order remove any
                disability on the part of [Mr. Witt] to purchase, possess, use or own firearms;

         24.    The order also contemplated that it would become part of the record within the

FBI’s NICS system so that the pending transaction and all future transactions would be guided by
FBI's

its provisions. The seventh decretal paragraph of the order states as follows:

                ORDERED that a copy of this order, with notice of entry thereof, be
                furnished to the Federal Bureau of Investigation's
                                                   Investigation’s National Instant Criminal

{8396900: }                                                                                           6
               Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 7 of 52




                                      (“NICS”) Section so that the NICS Section can
                Background Check ("NICS")
                reconsider any previously denied firearms transactions, including but not
                limited to NICS transaction number 1FF5707 and can consult such Order in
                the event [Mr. Witt] has any future applications submitted to the NICS
                Section for its approval;

         25.    The order also contemplated that, in the event [Mr. Witt] encountered any difficulty

in the future in securing full restoration of his rights, he would be free to avail himself of the

remedies afforded under state and federal law. The eighth decretal paragraph of the order states

as follows:

                ORDERED that the relief granted herein is not meant to be exclusive and
                that, in the event [Mr. Witt] is unable to secure a full restoration of his
                rights, including his right to purchase, own and possess firearms, he is free
                to avail himself of the remedies afforded under § 703-a of the Corrections
                Law (Certificate of Good Conduct) and 18 U.S.C. § 925A

         26.    Plaintiff’s counsel duly served a copy of the order upon the City Court of the City
                Plaintiff's

of Rochester, the New York State Department of Criminal Justice Services and the FBI's
                                                                                 FBI’s NICS

Section (copies of the letter to these courts/agencies are attached hereto as Exhibit "6").
                                                                                      “6”).

    D. Plaintiff’s
       Plaintiff's Rights to Purchase, Possess, Use, and Own Firearms Were Restored (for
       Ten Years).

         27.                                Plaintiff’s right to purchase, possess, use and own
                After the order was served, Plaintiffs

firearms were restored. On October 20, 2010, Mr. Witt received a letter from the FBI advising

          “we have been able to verify that you are eligible to purchase or redeem a firearm.”
him that: "we                                                                        firearm." The

letter also enclosed a certificate that Mr. Witt was instructed to deliver the firearms dealer which

had been unable to process his purchase based upon the NICS earlier rejection (see, ¶
                                                                                    ¶ 12 above)

(a copy of this letter is attached hereto as Exhibit "7").
                                                     “7”). The certificate was limited to a single

transaction.

         28.    In order to more fully restore Plaintiffs
                                               Plaintiff’s Second Amendment rights and on

April 4, 2011, the FBI advised Mr. Witt that he had been issued a Unique Personal Identification




{8396900: }                                                                                       7
               Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 8 of 52




Number (UPIN). This UPIN was intended to facilitate future firearms purchases by him (a copy

of this letter is attached hereto as Exhibit "8").
                                             “8”). The letter stated, in part:

                You have been issued a UPIN which will identify you as a person who has
                been entered into the VAF [Voluntary Appeal File] and whose criminal
                history contains no firearms prohibitions. Keep this original letter in a
                secure location. You will need to provide your assigned UPIN to the
                Federal Firearms Licensee (FFL) for each subsequent firearms transaction.

         29.    On April 8, 2011, Plaintiffs
                                  Plaintiff’s counsel spoke to the individual at the FBI who had

                        Witt’s appeal, Charles Mays (see ¶
originally rejected Mr. Witt's                           ¶ 16 above). Mr. Mays acknowledged

receipt of Judge DeMarco's
                 DeMarco’s order and confirmed that NICS records reflected the fact that Plaintiff

had received relief from his disabilities and should be able to purchase firearms from that point

forward.

         30.    Plaintiff encountered no difficulties in purchasing firearms for nearly ten years after

the order was delivered to the FBI. In May of 2013, he was able to purchase a Ruger Model 10/22

Serial #247-99312. On July 31, 2015, Plaintiff was able to purchase from Beikirch's
                                                                         Beikirch’s a Smith &

Wesson .357 Mag Revolver —
                         – Serial CUP6914. On June 2, 2017, he was able to purchase from

                                      – Serial 583-74202. And, as recently as May 30, 2019,
Gander Mountain a Ruger Rifle 223 Rem —

he was able to purchase from Field & Stream a Franchi 48AL Shotgun, 20 Gauge —
                                                                             –

Serial FC65150. These purchases were all made using the UPIN which Plaintiff had been

furnished by the FBI.

    E. Plaintiff’s
       Plaintiff's Rights Are Denied Again.

         31.    On December 1, 2020, Mr. Witt was unsuccessful in his attempt to purchase a

shotgun from a dealer in Rochester, New York. According to what Mr. Witt was told, he was

                FBI’s NICS system as someone who was prohibited from purchasing firearms.
rejected by the FBI's

That same day, he e-mailed the FBI to seek information as to why he was, once again, being denied

the right to purchase a firearm (a copy of the e-mail he sent to the FBI and the response he received


{8396900: }                                                                                          8
                Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 9 of 52




are attached hereto as Exhibit "9").
                               “9”). In response to the invitation in the FBI's
                                                                          FBI’s responsive e-mail,

Mr. Witt promptly challenged the denial.

         32.     Mr. Witt also received a letter from the FBI, dated December 1, 2020, advising him

                  “deactivated” (a copy of this letter is attached hereto as Exhibit "10").
that his UPIN was "deactivated"                                                      “10”).

         33.                                                             Witt’s challenge to the
                 By letter dated December 16, 2020, the FBI rejected Mr. Witt's

denial of his ability to purchase firearms. According to the FBI, "[y]our
                                                                  “[y]our transaction indicates that

you have been matched with the following state prohibitive information under Pursuant to New

York State Penal Law (N.Y.P.L.) Section 265.01(4), a person is guilty of criminal possession of a

weapon in the fourth degree when he/she has been convicted of a serious misdemeanor offense

and is state prohibited from possessing a rifle or shotgun"
                                                   shotgun” (a copy of this letter is attached hereto

as Exhibit "11").
           “11”).

         34.                                      “state prohibitive information”
                 Upon information and belief, the "state             information" referenced by the

FBI was generated and maintained by Defendants, OCA and DCJS.

         35.     Thus, notwithstanding the fact that Mr. Witt has been an upstanding citizen and

business owner with no criminal record since his misdemeanor conviction in 1974, his Second

Amendment rights have, once again, been taken away. Without any advanced notice of, or

explanation for, the change in his status, he is left with no alternative but to seek judicial relief.

                                  FIRST CLAIM FOR RELIEF
                                       18 U.S.C. § 925A

         36.                                                 “1” through "35"
                 Plaintiff repeats and re-alleges paragraphs "1"         “35” as if more fully set

forth herein.

         37.     The underlying facts and circumstances which gave rise to Mr. Witt's
                                                                               Witt’s plea of guilty

to CPSP in the Third Degree, a misdemeanor, have not changed since 1974. The change in the

law which took place in 1986 adding new categories of the crime of Criminal Possession of Stolen

Property, did not transform the crime to which Mr. Witt pleaded guilty from a misdemeanor into

{8396900: }                                                                                              9
               Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 10 of 52




a felony. Criminal Possession of Stolen Property with a value of less than $200.00 remains a

misdemeanor to this day.

         38.     With respect to the possession of firearms, 18 U.S.C. § 922(g)(1) states as follows:

                 It shall be unlawful for any person—

                 (1) who has been convicted in any court of, a crime punishable by
                     imprisonment for a term exceeding one year;

                 to ship or transport in interstate or foreign commerce, or possess in or
                 affecting commerce, any firearm or ammunition or to receive any firearm
                 or ammunition which has been shipped or transported in interstate or foreign
                 commerce.

Thus, as a matter of federal substantive law, in the absence of other aggravating circumstances not

present here, a citizen is legally authorized to possess firearms, notwithstanding his or her

conviction of a crime which is punishable for a term of one year or less.

         39.     With respect thereto. 18 U.S.C. § 921(a)(20) defines the term "crime
                                                                               “crime punishable by

imprisonment for a term exceeding one year"
                                      year” and provides in pertinent part:

                 What constitutes a conviction of such crime shall be determined in
                 accordance with the law of the jurisdiction in which the proceedings were
                 held.

As a matter of New York State law, the crime to which Plaintiff pleaded guilty was, at the time of

his plea, conviction and sentencing, a Class A misdemeanor under New York State law and was

not punishable by imprisonment for a term exceeding one year.

         40.     To the extent the records of the FBI's
                                                  FBI’s NICS system do not reflect that the crime to

which Plaintiff pleaded guilty was, at the time of his plea, conviction and sentencing, not

punishable by imprisonment for a term exceeding one year, that information is erroneous.

         41.     As a result of the foregoing, Plaintiff has been denied a firearm even though he was

not prohibited from the receipt of a firearm pursuant to subsection (g) of 18 U.
                                                                              U.S.C.
                                                                                 S.C. § 922.

         42.     As a result of the foregoing, Plaintiff is entitled to relief under 18 U.
                                                                                        U.S.C.
                                                                                           S.C. § 925A.


{8396900: }                                                                                          10
              Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 11 of 52




         WHEREFORE, Plaintiff, Bruce Witt, requests the following relief:

                A.     An order directing that the Defendants correct the erroneous information
                       stating or implying that Plaintiff was convicted of a crime which disqualifies
                       him from purchasing, owning, possessing or using firearms and, in
                       particular, deleting any record which states or implies that Plaintiff pleaded
                       guilty to, was convicted of, or was sentenced for, a felony or other serious
                       offense;

                B.     An order directing that the transfer of the firearm in question
                       (NTN 101R4KHP5) be approved;

                C.                             Plaintiff’s UPIN be reactivated in order to facilitate
                       An order directing that Plaintiff's
                       otherwise lawful future firearms purchases;

                D.     A judgment declaring that Plaintiff is not prohibited from the receipt of a
                       firearm pursuant to subsection (g) and/or (n) of 18 U.S.C. § 922;

                E.                attorneys’ fees as authorized by law;
                       Reasonable attorneys'

                F.     A further declaration of the respective rights and responsibilities of the
                       parties;

                G.     Such other and further relief as the Court deems just and proper; and

                H.     The costs and disbursements of this action.


Dated: March 4, 2021
Rochester, New York                                   WOODS OVIATT GILMAN LLP


                                                                          or




                                              By:
                                                                  O’Brien, Esq.
                                                      Donald W. O'Brien,
                                                                for Plaintiff
                                                      Attorneysfor  Plaintiff
                                                      1900 Bausch & Lomb Place
                                                      Rochester, New York 14604
                                                      585.987.2800
                                                      dobrien@woodsoviatt.com




{8396900: }                                                                                       11
Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 12 of 52




          EXHIBIT 1
                      Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 13 of 52



            OF At
                          of the
                         oe                                           CRIMINAL HISTORY
                         y Clerk                                      CHECK REQUEST


In order to comply with New York's designation as an alternate state under the "Brady Act", each licensee
will submit the following information for a criminal history check, prior to the addition of any firearm to the
licensee's existing pistol permit:

Date form submitted to the County Clerk:             -.(5-.•"4111/.           Received By:

Name:           f3 a (A. c         Pi lit)
                                      tA) ;
Date of Birth:
Residence:                aN (..0; llr
                          (.,?•      r 1,,(21A2L.
                                       1,;(21  2L              t
                       Street Address                                 Apartment #

                      ge5 c Er
                      ge5c   4    n
                              Er: nrF/Z—
                      City, Town
                                                  /vy.
                                                  A/y
                                                    State
                                                                                 /y
                                                                              Zip Code
                                                                                         2


Pistol Permit No.:               f 1(1                    Original Date of License:      / /d.z.
                                                                                           /dz. / /
Social Security #:
*Telephone Number: (5.(S-5. ) 3347-3S5-
                              334/ -3 S5- 6
*Race:                             > A .,`7":       *Gender :           4')     /6-
                                                                                  :-


This form will be submitted by the licensee to the Monroe County Clerk's Office with their pistol permit and
one (1) form of photo identification. The criminal history check will be completed and this form will be
returned to the Monroe County Clerk's Office by the respective law enforcement agency. The information
marked with an asterisk (*) in the box above, is optional, but may expedite the processing of this form.

I attes             the information rovided is true and correct.
       aa
Signature of Applicant



                                    FOR LAW ENFORCEMENT AGENCY USE ONLY

             Based on available information, this licensee is eligible for the transfer of any
             firearm to the licensee's pistol permit.
0            Transfer of any firearm to this licensee is delayed pending further
              investigation by a law enforcement agency.
0            LEADERS                                         / 4:1    NCIC

                                  ("7 ICI,
Official Signat r (IBM)                                                       Date
Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 14 of 52




          EXHIBIT 2
                                              Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 15 of 52


                                                                              FIREARMS SALE
        GANDELTN:
       GM#254 - Henrietta FFL# 6-16-00799
                                                                                                                                          Date:
                                                                                                                                          4473#:
                                                                                                                                          Assoc. ID:
                                                                                                                                                         06/13/2005
                                                                                                                                                         7575
                                                                                                                                                         521768, Marty

       300 Jay Scutti Rd.
                                                                                       Sold To:       Bruce Albert Witt Sr.
       Rochester, NY 14623                                                                            212 Wild briar Road
       (585) 424-4100                                                                                 Monroe County
                                                                                                      Rochester, NY 14623
                                                                                                      (585) 334-3556


Inventory Number            Manufacturer/Importer                    Model                          Type                      Caliber/Gauge             Serial Number

736676055029                Ruger                                    SUPER REDHAWK                  Revolver                  .44ca1                    552-38123


    "The use of a locking device or safety lock is only one aspect of responsible firearm storage. For increased safety,
    firearms should be stored unloaded and locked in a location that is both separate from their ammunition and
    inaccessible to children and any unauthorized person."

    GANDER MOUNTAIN'S FIREARM GUARANTEE:
    All new firearms purchased from Gander Mountain are guaranteed against defects in materials and workmanship for a period of one year from the date of purchase. All used firearms
    purchased from Gander Mountain are guaranteed against defects in materials and workmanship for a period of 90 days from the date of purchase. Please save this receipt as your proof
    of purchase should warranty work become necessary. Accidental damage, abuse, and barrel ruptures are not covered by this guarantee.

    If you wish to extend your warranty, please ask your Gander Mountain Sales Associate about the Firearm Protection program.

    Consistent with industry standards, ALL FIREARM SALES ARE FINAL. No refunds or exchanges can be honored. Each firearm manufacturer requires that you read their owner's manual
    before using.

    I understand the safe method of operations, handling and care of the above firearm(s) and acknowledge receipt of above in satisfactory condition.



    Signed:                                                       -71_/          Date:          (-; - /.1()       5-
Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 16 of 52




         EXHIBIT 3
   Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 17 of 52



                                      U. S. Department of Justice


                                      Federal Bureau of Investigation


                                      Clarksburg, WV 26306

                                      September 28, 2009



Mr. Bruce Albert Witt, Sr.
49 Hartwood Drive
Rochester, NY 14623

        SUBJECT:   Firearm Denial Appeal Review
                   National Instant Criminal Background
                   Check System (NICS) Transaction
                   Number (NTN)-

Dear Mr. Witt:

          The fingerprints you submitted are identical with
those in a record that was used to deny your firearm purchase or
pawn redemption. A copy of your FBI identification record is
enclosed for your review. Unless additional materials in the
form of certified court documentation are submitted, we are
unable to reverse our original denial decision. Your denial
indicates you have been matched with the following state
prohibitive criteria under New York Code (NY Code), Article
265.01(4), which states that it is unlawful for an. individual to
purchase or possess a shotgun or rifle and the New York Penal
Law, Article 400.00, which states it is unlawful for an
individual to obtain a handgun. In summary, the statutes state
it is unlawful to obtain a firearm by an individual who has been
convicted of a serious offense and certain misdemeanor offenses,
as defined in NY Code Section 265.00(17). Your conviction for
Possession of Stolen Property Third Degrbe on March 26, 1974, is
serious offense under . NY Code §265.00(17); therefore, you are
prohibited from obtaining a firearm.

          If you wish to challenge the accuracy of the record
upon which the denial is based, you may apply directly to the
original submitting agency for correction of the record. The
name and location of the agency that holds the denying
record/information can be found on the enclosed copy of your
FBI identification record in the highlighted area. The
address for that agency is as follows:

                      Rochester Police Department
                                Room 592
                         185 Exchange Boulevard
                       Rochester, NY 14614-2277
                    Date of Arrest: March 19, 1974
                       Agency Case Number: 50031
        Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 18 of 52




Mr. Bruce Albert Witt, Sr.


          For further clarification regarding the record upon which
your denial is based, you may want to contact the Rochester City
Court. The address for that agency is as follows:

                          Rochester City Court
                       123 Public Safety Building
                          Rochester, NY 14614
                       Court Case Number: 050031

          If your record is corrected, the FBI Criminal Justice
Information Services (CJIS) Division's NICS Section must be in
receipt of a copy of the agency's correction before we can
authorize the transfer of a firearm. You may direct your written
challenge to the NICS Section; however, it will not expedite your
appeal.

          To facilitate initial processing and eliminate unnecessary
administration, once a disqualifier has been identified, the NICS
Section's Appeal Services Team (AST) will not review other records
for additional disqualifiers. However, should your appeal be
successful on the initially denied record, the AST will examine any
additional records for disqualifying information which may result in
sustaining the denial.

           Ensure all correspondence/submissions contain your
NTN.   Failure to do so will only delay your appeal.

               Additionally, the NICS Section has determined
that you are not eligible to be entered into the Voluntary
Appeal File (VAF) due to the state prohibitor previously
mentioned. Your VAF Applicant's Statement is being returned.

          If you have any questions regarding this communication,
you may contact the NICS Section's Customer Service at
1-877-444-6427.

                                        NICS Section
                                        CJIS Division

Enclosures(2)




                                    2
Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 19 of 52




         EXHIBIT 4
                   Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 20 of 52

O'Brien, Dan

From:                      cmays@leo.gov
Sent:                      Thursday, October 15, 2009 2:02 PM
To:                        O'Brien, Dan
Subject:                   Bruce A Witt


Mr. O'Brien,

My name is Charles Mays with the FBI NICS Section and I'm contacting you regarding your client Mr. Bruce
Witt and his denied firearm transaction, NICS Transaction Number (NTN) 1FF5707. A review of the
NICS records reveal Mr. Witt's transaction was denied based on a New York State Prohibiting Class A Serious
Misdemeanor Offense of Possession of Stolen Property Third Degree, NY PL § 165.40. Mr. Witt was
descriptively matched with FBI criminal history record 308611L2 containing New York State record
3297905Y. The criminal history records reveal a date of arrest 3-19-1974 with a conviction in the Rochester
City Court.

Mr. Witt's conviction for the Possession of Stolen Property Third Degree, NY PL § 165.40, subjects him to state
prohibition under NY Code 265.01(4) Criminal possession of a weapon in the 4th degree: A person is guilty of
criminal possession of a weapon in the 4th degree when he possesses a rifle or shotgun and has been convicted
of a felony or serious (misdemeanor) offense. Pursuant to NY Code 265.00, Possession of Stolen Property Third
Degree, NY PL § 165.40 is defined as serious offenses for which a conviction would prohibit and individual
from possessing shotgun or rifle.

Mr. Witt may seek to resolve his state prohibition by seeking a New York Type C Certificate providing relief
from firearm disability issued by the Division of Parole and Probation. A Type C certificates issued for a
serious (misdemeanor) offense only need to specify for the removal of disability with respect to the right to
possess firearms, since no civil rights (i.e., the right to sit on a jury) are lost upon a misdemeanor conviction.

Please let me know if I can be of further assistance.
Charles Mays
Legal Administrative Specialist
FBI NICS Legal Research and Analysis




                                                          1
Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 21 of 52




         EXHIBIT 5
             Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 22 of 52



                                                              At a motion term of the County
                                                              Court for the County of Monroe
                                                              held on the 16th Day of April,
                                                              2010, at the Hall of Justice,
                                                              Rochester, New York
Present: Hon. John DeMarco
         Monroe County Court Judge

COUNTY COURT                                                                            G
STATE OF NEW YORK                 COUNTY OF MONROE
                                                                                  g,c
PEOPLE OF THE STATE OF NEW YORK
                                                                                                   C)
                v.
                                                                  ORDER
                                                                  CR# 50031 (1974 Case)
BRUCE A. WITT, SR.,
                                                                  NYS Record No. 3297905Y
                                   Defendant.



        A motion having been brought pursuant to CPL § 460.15, on behalf of the defendant,

Bruce A. Witt, Sr., seeking permission to appeal from the order of the City Court of the City of

Rochester, entered on January 28, 2010, which denied the defendant's motion to vacate a

judgment of conviction, pursuant to CPL § 440.10; and the Court, having reviewed the motion

and the papers submitted in connection therewith;

         AND, the Court, without having to reach the ultimate question as to whether or not the

determination of the Court below was in error, is empowered under Article 23 of the Correction

Law of the State of New York to relieve the defendant of various forfeitures and disabilities

resulting from the challenged conviction;

         AND, the Court having duly noted that the crime of criminal possession of stolen

property in the third degree, at the time of defendant's conviction in 1974, was a Class A

misdemeanor but, as a result of the 1986 amendments to Article 165 of the Penal Law of the

State of New York, was changed to a Class D Felony;



{1116476:}
             Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 23 of 52



        AND, the Court, having concluded on the basis of             the papers submitted, that the

defendant poses no danger to the community and is otherwise deserving of the full restoration of

his civil rights and privileges;

        AND, the Court, having determined in accordance with §702(2) of the Corrections Law

that (1) the defendant is an eligible for a certificate of relief from disability, (2) to the extent the

defendant needed any rehabilitation at the time of his conviction, the relief granted herein is

consistent with his progress since that time, and (3) the relief granted herein is consistent with

the public interest;

        AND, the defendant, represented by Woods Oviatt Gilman LLP, Donald W. O'Brien, Jr.

Esq., of counsel, and the People of the State of New. York, represented by Assistant Monroe

County District Attorney Nicole M. Fantigrossi, having consented to an order relieving the

defendant from any forfeitures and disabilities, instead of an order granting the defendant

permission to appeal and/or vacating his judgment of conviction;

        NOW, upon reading the notice of motion for leave to appeal, dated February 26, 2010

and the affidavit of Donald W. O'Brien, Jr., Esq., sworn to on the 26th day of February, 2010, in

support of the motion for permission to appeal and the answering affirmation of Nicole M.

Fantigrossi, Assistant District Attorney for the County of Monroe, in opposition to the

defendant's motion;

         AND, upon reading the papers submitted to, and considered by, the Court below: the

notice of motion, pursuant to CPL § 440.10, dated November 20, 2009, the affidavit of Donald

W. O'Brien, Jr., Esq., sworn to on the 20th day of November, 2009 with exhibits (5) attached

thereto, the affidavit of Bruce A. Witt, Sr., sworn to on the 19th day of October, 2009 with

exhibits (2) attached thereto, the affidavit of Deborah Catalano, sworn to on the 20th day of




{1116476:}
                                                                                                       2
              Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 24 of 52




October, 2009, the affidavit of Claudia Wood, sworn to on the 21st day of October, 2009, and the

reply affidavit of Bruce A. Witt, Sr., sworn to on the 30th day of December, 2009, all in support

of the motion to vacate the defendant's conviction; and the answering affirmation of Nicole M.

Fantigrossi, Assistant District Attorney for the County of Monroe, dated December 21, 2009

with exhibits (2) attached thereto;

         AND, upon reading the decision and order of the Hon. John R. Schwartz, Rochester City

Court Judge, dated January 28, 2010; it is hereby

         ORDERED that, to the fullest extent permitted by law, any forfeitures or disabilities

which may result from, attach to or arise out of the defendant's misdemeanor conviction, upon a

plea, to criminal possession of stolen property in the third degree in March of 1974, be

eliminated, discharged and otherwise relieved; and, it is further

         ORDERED that, because the 1986 amendments to Article 165 of the Penal Law of the

State of New York changed the crime of criminal possession of stolen property in the third

degree from a Class A Misdemeanor to a Class D Felony and the defendant's conviction has

been, and continues to be, incorrectly reported as a felony conviction, the City Court of the City

of Rochester, the New York State Office of Court Administration, the New York State Division

of Criminal Justice Services and all other State agencies or officers with responsibility for

generating and maintaining criminal history information are directed to make clear on any record

maintained regarding the defendant that the crime of which he was convicted in 1974 was a

misdemeanor, not a felony; and it is further

          ORDERED that it is the express intention of this Court to relieve the defendant, Bruce

A. Witt, Sr., from any disabilities which may be imposed by virtue of §§ 400.00(1)(c) and

265.00(17) of the Penal Law of the State of New York; and, it is further




 (1116476:}                                                                                      3
                Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 25 of 52



        ORDERED that, upon entry of this order, the defendant shall not be subject to arrest,

prosecution or conviction under § 256.01(4) of the Penal Law of the State of New York, by

virtue of his March 7, 1974 conviction for criminal possession of stolen property in the third

degree; and, it is further

        ORDERED that a copy of this order, with proof of entry thereof, be furnished to the

Federal Bureau of Investigation for inclusion within FBI criminal history record 308611L2; and,

it is further

        ORDERED that, in addition to any other rights or privileges restored by this Order, it is

the express intention of this Court that this order serve as a New York Type C Certificate

comparable to those issued by the New York State Division of Parole and Probation and, as such,

that this order remove any disability on the part of the defendant to purchase, possess, use or own

firearms; and, it is further

         ORDERED that a copy of this order, with notice of entry thereof, be furnished to the

Federal Bureau of Investigation's National Instant Criminal Background Check ("NICS")

Section so that the NICS Section can reconsider any previously denied firearm transactions,

including, but not limited to NICS transaction number 1FF5707 and can consult such Order in

the event the defendant has any future applications submitted to the NICS Section for its

approval; and, it is further

         ORDERED that the relief granted herein is not meant to be exclusive and that, in the

event the defendant is unable to secure a full restoration of his rights, including his right to

purchase, own and possess firearms, he is free to avail himself of the remedies afforded under

§703-a of the Corrections Law (Certificate of Good Conduct) and 18 U.S.C. § 925A (remedy for

erroneous denial of firearm); and it is further




{1116476:}                                                                                       4
              Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 26 of 52



        ORDERED that the defendant's motion is, in all other respects, denied: and it is further

         ORDERED that, in the event any issues or questions arise with respect to the

interpretation and/or implementation of this order, the Court retains jurisdiction thereof.



DATED: 0      17/0
Rochester, New York                                            Hon. Jai L. DeMarco
                                                               Monroe County Court Judge




Approved As To Form And Content:         6p i/0/6                                   ti--0A/L1-(yteo,6 AQ_
                                                                Nicole M. Fantigrossi
                                                                Assistant District Attorney
                                                                                •

Approved As To Form And Content: C)         212fD
                                                                Donald W. O'Brien, Jr.
                                                                Attorney for Bruce A. Witt, Sr.




 {1116476:}                                                                                         5
Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 27 of 52




         EXHIBIT 6
                     Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 28 of 52

Woods Oviatt Gilman L
   Attorneys
  700 Crossroads Building
  2 State Street
  Rochester, New York 14614

   Tel: 585.987.2800                                                Writer's Direct Dial Number: 585.987.2810
   Fax: 585.454.3968
   www.woodsoviatt.com
                                                                    Writer's Direct Fax Number: 585.987.2910
                                                                             Email: dobrien@woodsoviatt.com



                                                October 7, 2010
  VIA E-MAIL
  AND FIRST CLASS U.S. MAIL

  Federal Bureau of Investigation
  National Instant Criminal Background Check Section
  1000 Custer Hollow Road
  Clarksburg, WV 26306-0001

  Attn: Charles Mays, Esq.

               Re:     Bruce A. Witt, Sr.
                       NICS No.: 1FF5707

  Dear Mr. Mays:

          I am enclosing a certified copy of an order of the Monroe County Court (Hon. John
  DeMarco, presiding) granting my client, Bruce A. Witt, Sr., a certificate of relief from
  disabilities stemming from a 1974 Class A Misdemeanor conviction in Rochester City Court.
  Please see that this order is filed in the appropriate location and that it is included within the
  CHR database.

          Please note that the seventh decretal paragraph of the order (P.4) contains the following
  directive:

                       ORDERED that a copy of this order, with notice of entry thereof,
                       be furnished to the Federal Bureau of Investigation's National
                       Instant Criminal Background Check ("NICS") Section so that the
                       NICS Section can reconsider any previously denied firearm
                       transactions, including, but not limited to NICS transaction number
                       IFF5707 and can consult such Order in the event that the defendant
                       has any future applications submitted to the NICS Section for its
                       approval;

  This directive was deemed necessary after Mr. Witt was denied a firearms purchase on or about
  September 28, 2009 based upon the conviction which is the subject of this order.




                                                                                                    (1164170:)
      The art of representing people ®
             Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 29 of 52




Charles Mays, Esq.
 Federal Bureau of Investigation
October 7, 2010
Page 2


       If you have any questions about this, please feel free to contact me. Unless I hear to the
contrary, I will assume that this order has been filed and appropriately incorporated into the
NICS database.

       Thank you for your cooperation.

                                         Very truly yours,

                                 WOODS OVIATT U1MAN LLP



                                           Dan O'Brien


DOB/lat
Enc.




    The art of representing people @
                     Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 30 of 52


Woods Oviatt Gilman                                           LP
   Attorneys
   700 Crossroads Building
   2 State Street
   Rochester, New York 14614

   Tel: 585.987.2800                                                Writer's Direct Dial Number: 585.987.2810
   Fax: 585.454.3968                                                Writer's Direct Fax Number: 585.987.2910
   www.woodsoviatt.com
                                                                             Email: dobrien@woodsoviatt.com



                                                October 7, 2010


  Ms. Susan Osborne
  New York State Division of Criminal Justice Services
  4 Tower Place, 5 th Floor
  Albany, New York 12207

               Re:     Bruce A. Witt, Sr.
                       NYS Record No. 3297905Y

  Dear Ms. Osborne:

          I am enclosing a certified copy of an order of the Monroe County Court (Hon. John
  DeMarco, presiding) granting Bruce A. Witt, Sr. a certificate of relief from disabilities stemming
  from a 1974 Class A. Misdemeanor conviction in Rochester City Court. Please see that this
  order is filed in the appropriate location and that it is included within the DCJS database.

          Please note that the second decretal paragraph of the order (P.3) contains the following
  directive:

                              ORDERED that, because the 1986 amendments to Article
                       165 of the Penal Law of the State of New York changed the crime
                       of criminal possession of stolen property in the third degree from a
                       Class A. Misdemeanor to a Class D Felony and the defendant's
                       conviction has been, and continues to be, incorrectly reported as a
                       felony conviction, the City Court of the City of Rochester, the New
                       York State Office of Court Administration, the New York State
                       Division of Criminal Justice Services and all other state agencies
                       or officers with responsibility for generating and maintaining
                       criminal history information are directed to make clear on any
                       record maintained regarding the defendant that the crime of which
                       he was convicted in 1974 was a misdemeanor, not a felony;

  This directive was deemed necessary after Mr. Witt was detained at the Canadian border because
  a criminal records check conducted by Canadian authorities contained information indicating
  that Mr. Witt had been convicted of a felony in New York State because of the amendments of
  Article 165 of the Penal Law. This directive requires the DCJS to take affirmative steps to




                                                                                                     (1164111k)
   co The art of representing people 0
              Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 31 of 52




Ms. Susan Osborne
October 7, 2010
Page 2


review Mr. Witt's record and, to the extent it either states or implies that Mr. Witt was convicted
of a felony, the record should be corrected.

       If you have any questions about this, please feel free to contact me. Unless I hear to the
contrary, I will assume that this order has been filed and appropriately incorporated into the
DCJS database and the directive of the Monroe County Court has been followed.

       Thank you for your cooperation.

                                         Very truly yours,

                                 WOODS OVI           ILMAN LLP



                                           Dan O'Brien


DOB/lat
Enc.




                                                                                           {1164111:}
    The art of representing people 3
             Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 32 of 52




                                                            Writer's Direct Dial Number: 585.987.2831
                                                            Writer’s Direct Fax Number: 585.987.2931
                                                            Writer's
                                                                  Email: esolimano@woodsoviatt.com



                                       October 6, 2010


Rochester City Court
Criminal Division, Room 123
Hall of Justice
Rochester, New York 14614

Attention: Kathy

       Re:     People of the State of New York vs. Bruce A. Witt, Sr.
               CR# 50031 (1974 Case)

Dear Kathy:

        Enclosed herein please find a certified copy of an Order issued by the County Court with
respect to the above-referenced matter. Pursuant to my conversation with Eugene Crimi, Esq.,
please file this Order so that it becomes a part of the 1974 criminal case against Mr. Witt.

       Please return a time-stamped copy of the filed Order to me in the prepaid envelope
enclosed.

       Thank you for your consideration.

                                       Very truly yours,

                              WOODS OVIATT GILMAN LLP



                                      Eileen A. Solimano
                                           Paralegal

EAS/plm
Enclosures




                                                                                            {1163304:}
Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 33 of 52




          EXHIBIT 7
                  Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 34 of 52



                                                 U. S. Department of Justice
      4 = 9
 11           4



                                                 Federal Bureau of Investigation


                                                 Clarksburg, WV 26306


                                                 October 20, 2010



Mr. Bruce Albert Witt Sr.
49 Hartwood Drive
Rochester, NY 14623

                   SUBJECT:   Firearm Denial Appeal Review
                              National Instant Criminal Background
                              Check System (NICS) Transaction
                              Number (NTN)-1FF5707

Dear Mr. Witt:

          The fingerprints you previously submitted are
identical with those in a record that was used to deny your
firearm purchase or pawn redemption. A copy of your FBI
identification record is enclosed for your review. However,
based on the certified court documentation submitted, we have
been able to verify that you are eligible to purchase or redeem
a firearm. Your certified court documentation is being
returned. The FBI Criminal Justice Information Services (CJIS)
Division's NICS Section Firearm Appeal Certificate is enclosed.

          You must take this original certificate to the Federal
Firearms Licensee (FFL) who initiated your background check
through the NICS. Present this original certificate to that
FFL. The NICS Section recommends to the FFL that the
certificate be kept on file with your original Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF) Form 4473
reflecting the NTN listed above. This certificate is good for
only one transaction; however, you may purchase multiple
firearms during the transaction if permitted by state law.

          If more than 30 days have elapsed since the initial
background check, the FFL must recheck the NICS before allowing
the transfer. The FFL must contact the NICS Section's Customer
Service to complete the additional NICS check.

          Unfortunately, potential firearms purchasers who
experience recurring erroneous denials and extended delays
through the NICS Section may continue to experience these
denials or delays since the NICS is a name and descriptive-based
system rather than a fingerprint check.
Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 35 of 52




         EXHIBIT 8
      Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 36 of 52




                                      U. S. Department of Justice


                                      Federal Bureau of Investigation


                                      Clarksburg, WV 26306

                                      April 4, 2011




Mr. Bruce Albert Witt Sr.
49 Hartwood Drive
Rochester, NY 14623-4713

          SUBJECT:   National Instant Criminal Background
                     Check System (NICS) Voluntary Appeal File (VAF)
                     Unique Personal Identification
                     Number (UPIN)

Dear Mr. Witt:

          The Appeal Services Team (AST) of the FBI Criminal
Justice Information Services (CJIS) Division's NICS Section has
processed your application and has made a determination regarding
the status of your application. The fingerprints you submitted are
identical with a record that we maintain in our database. Based on
further review and investigation, we have been able to verify that
you are eligible to be placed in the VAF. Your VAF Applicant
statement and fingerprint card are being returned.

          You are advised that entry into the VAF will not
automatically result in a proceed response on subsequent firearm
purchases. A complete NICS check will be required on each
transaction and may result in a denied status, if prohibitive
information is discovered.

          You have been issued a UPIN which will identify you as
a person who has been entered into the VAF and whose criminal
history contains no firearm prohibitions. Keep this original
letter in a secure location. You will need to provide your
assigned UPIN to the Federal Firearms Licensee (FFL) for each
subsequent firearm transaction.

          In the future, if you decide that you no longer wish
to have your information retained in the VAF, you may submit a
written request to the AST to be removed from the VAF. Upon
         Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 37 of 52




Mr. Bruce Albert Witt Sr.


of a transaction's proceed status. If a potential purchaser is
denied or delayed a firearm and successfully appeals a decision,
the NICS cannot retain a record of the overturned appeal or the
supporting documentation. If the record is unable to be
updated, the purchaser continues to be denied or delayed, and if
that individual appeals the decision, the documentation must be
resubmitted on every subsequent appeal.

          A final rule was enacted on July 20, 2004, by the
Department of Justice in The Federal Register, Volume 69,
Number 141 describing the changes regarding the prompt
destruction of records. The final rule allowed for the creation
of the Voluntary Appeal File (VAF). This process permits
applicants to request that the NICS Section maintain information
about them in the VAF, a separate file to be checked by the
NICS, to prevent erroneous denials and extended delays in the
future. Lawful purchasers who have been denied or delayed a
firearm transfer because they have a name or date of birth
similar to that of a prohibited person may also request that the
NICS maintain information about them to facilitate future
firearm transactions.

          On subsequent purchases, a complete NICS check is
still required for individuals who have been entered into the
VAF. The transaction will result in a denial if prohibitive
information is discovered that was not present at the time of
entry into the VAF.

          Under this process, potential purchasers may apply to
be considered for entry into the VAF by completing the VAF
application on the reverse side of the enclosed brochure and by
signing the VAF Applicant's Statement, located in the interior
of the brochure. An original signature is required to authorize
the NICS Section to retain information that would otherwise be
destroyed upon the approval of the firearm transaction. This
information includes but is not limited to a fingerprint card,
court documentation, correspondence, and information contained
in the applicant's appeal file, if one exists.

          The VAF application process also requires that
positive proof of identity be provided. A set of your rolled
fingerprint impressions prepared by a law enforcement agency
must accompany the VAF Applicant's Statement. The fingerprint
card must contain the following information:

     •      The agency rolling the fingerprint impressions must
            include its agency name and address on the fingerprint


                                     2
         Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 38 of 52




Mr. Bruce Albert Witt Sr.


            card in the designated area. The agency's telephone
            number and employee signature also must be included.

     •      The fingerprint card must be completed in its
            entirety. The Name, Date of Birth, Sex, Race, State
            of Residence, and Country of Citizenship areas on the
            fingerprint card must be complete; however, the
            inclusion of any additional information may help
            expedite your appeal.

          The NICS Section will also accept any certified court
documentation that may assist in the application process. This
may include, but is not limited to, court dispositions and
pardons. Individuals may also provide evidence documenting a
Relief of Disabilities from the ATF. This information will be
retained in the VAF and will not be returned. If at any time an
individual wishes to be removed from the VAF, their
documentation will be destroyed upon request.

          All materials must be submitted in the enclosed
envelope via the United States Postal Service to the FBI
Criminal Justice Information Services Division, National Instant
Criminal Background Check System Section, Voluntary Appeal File,
Post Office Box 4278, Clarksburg, West Virginia 26302-4278.
Facsimile and other electronic communications will not be
accepted.

          If you have any questions regarding this
communication, you may contact the NICS Section's Customer
Service at 1-877-FBI-NICS(324-6427).

                                         NICS Section
                                         CJIS Division

Enclosures (6)




                                     3
Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 39 of 52




          EXHIBIT 9
                     Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 40 of 52


From: brucesr@rochester.rr.corn <brucesr@rochesterrr.corn>
Sent: Tuesday, December 1, 2020 4:43 PM
To: Identity <Identity@FBLGOV>
Subject: [EXTERNAL EMAIL] - Denial 101R4KHP5
Importance: High

Good Afternoon —

I was just denied for a firearm purchase; single shot shotgun. NTN# 101R4KHP5. Because this is a small gun shop, I
didn't want to leave my SS# with all other personal information; I did include my UP/N#. Was this possibly the reason for
denial?

I have a UPIN - #           (I believe they are zeros not "O"s); therefore, I don't understand why the denial and am
requesting your assis once.

I have attached a court order issued after a previous incident about 10 years ago and the letter from NICS with my UPIN.

I look forward to hearing from you either by email or phone — brucesr@rochester.rr.com, 585-414-6256.

Thank you,
Bruce A. Witt, Sr.

First Response:


Thank you for your inquiry,

You will need to file this free Challenge of the Firearm Related Denial and include the details on the
challenge that you have just emailed to our department today. A challenge has to be filed to try to
clear the denial — this will take 60 days.

The National Instant Criminal Background Check System (NICS) is a descriptor based name search,
if you believe you have been erroneously denied, you may submit a request to challenge the deny
decision.

The agency which processed your NICS transaction is required to have a challenge process. You
may make an application first to the denying agency, i.e., the state or local law enforcement agency
that processed your transaction. As an alternative to challenging directly through the denying agency,
you may elect to submit your challenge to the FBI Criminal Justice Information Services Division.

 You may request:

      . Reason(s) for our firearm-related denial
                                                                     rdolit.V 7(6'dlo-o:t 17,1p-;


 Please Visit:
 https://www.edo.clis.qov
 If you have already requested a link and PIN and you did not complete the application process, or you keep getting an error
 message that link and PIN are no longer valid, you will need to go back and put your email address in again and request a
 new link and PIN to use.

                                                           1
                        Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 41 of 52

    1.    On this website you will scroll to the bottom and complete the section titled "Challenging Your Identity History Summary OR
          Your Firearm Related Denial".

    2.    Under the heading 'Challenging Your Identity History Summary or Your Firearm-Related Denial". enter your e-mail address
          and click "Submit"

    3.   You will receive an email titled Criminal Justice Information Services — open the email and click on the link
    4.   Enter your PIN you received in the email and click "Login"

    5.    The next web page will give you two options. Select "Request Reason(s) For or Challenge Your Firearm-Related Denial"

    6.    Read the Privacy Act Statement. click the box by "I Accept". and click "Continue"

    7.    It is at this point you will have the option to request the reason(s) for your firearm-related denial. or the option to challenge the
          reason(s) for your firearm-related denial. Select the drop-down menu under "Challenge Reason" and click on which option you
          wish to complete

    8.    Complete the required data fields and follow the online instructions to complete and submit your request

For customers without internet access, you may mail a request to the address listed below:

         FBI CJIS Division
         ATTN: CRIMINAL HISTORY ANALYSIS TEAM 1
         BTC 3
         1000 Custer Hollow Rd.
         Clarksburg, WV 26306

The challenge submission must include:
    1. NICS Transaction Number (NTN)
    2. Your full name
    3. Your complete mailing address

Providing a set of your rolled fingerprint impressions by law enforcement or an authorized fingerprinting agency is highly
recommended to help expedite your request to challenge a deny decision.

A completed fingerprint card should contain the following:
    4. Full name
    5. Date of birth
    6. Place of birth
    7. Citizenship
    8. Descriptive data (sex, race. height, weight, hair color, eye color)
    9. Social security number (if you have one)
    10. Signature of person being fingerprinted
    11. Signature of official taking fingerprints and date
    12. ORI number
    13. Reason fingerprinted
    14. All 14 fingerprint blocks

Everything else on the card can be left blank.

You will mail the fingerprint card to:

          FBI CJIS Division
         ATTN: CRIMINAL HISTORY ANALYSIS TEAM 1
         BTC 3
         1000 Custer Hollow Rd.
         Clarksburg, WV 26306

 The FBI CJIS Division cannot release the reason for deny over the phone or email.


 Thank you.
 Laura

If you need further assistance please contact:

Federal Bureau of Investigation (FBI)
                                                                    2
                        Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 42 of 52
Criminal Justice Information Services (CJIS) Division
Quality & Analysis Support Unit (QASU)
Customer Service Group
Office Hours Monday-Friday
8:00am-5:OOPM EST
(304) 625-5590
identity(W,fbi.00v

 This e-mail may contain Personally Identifiable Information (PII) which must be protected in accordance with applicable privacy and
security policies. If you are not the intended recipient of this information, disclosure, reproduction. distribution or use of this information
is prohibited.
Your Identity History Summary/Firearm-Related Challenge Request has been accepted and will be processed in the dote order in which it was
received.


Bruce Albert Witt
Your Order number is: C357920338


If you have any questions regarding this e-mail contact 304-625-5590 or identity@fbi.qov




                                                                    3
Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 43 of 52




        EXHIBIT 10
             Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 44 of 52




                                                     U.S. Department of Justice
      ilrF
                                                     Federal Bureau of Investigation


                                                    Clarksburg, WV 26306
                                                    December 01, 2020


Mr. BruceAlbert Witt Sr
49 Hartwood Drive
Rochester, NY 14623-4713




                 SUBJECT: National Instant Criminal Background Check System (NICS)
                          Voluntary Appeal File (VAF)

Dear Mr. Witt:

                The FBI Criminal Justice Information Services (CJIS) Division's NICS Section
has reviewed your VAF entry and discovered you are currently ineligible for the VAF. Your
Unique Personal Identification Number (UPIN) has been deactivated. The record you matched
by Fingerprint Card Comparison contains information that prohibits your VAF entry based on
State prohibitive criteria based on a state statute, probation, parole, bond restriction, and/or a
protection order, which includes a prohibition from possessing or receiving a firearm.

               If you wish to challenge the accuracy of the record upon which your UPIN was
deactivated, you may apply directly to:

                                 Office of the Attorney General
                                            15th Floor
                                        28 Liberty Street
                                     New York, NY 10005
                                 Date of Arrest: March 19,1974

              If the record has been modified, the NICS Section must be in receipt of a copy of
the agency's update before we can authorize your entry into the VAF. You may resubmit your
VAF application, completed fingerprint card, and any pertinent documentation online at
vvww.fbi.govinics-appeals or by mail to the address below.

                                 Federal Bureau of Investigation
                          Criminal Justice Information Services Division
                                          NICS Section
                                 NICS Functional Support Unit
                                      Post Office Box 4278
          Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 45 of 52



Mr.
Mr. Bruce
    Bruce Albert
          Albert Witt
                 Witt Sr
                      Sr


                              Clarksburg,
                              Clarksburg, West
                                          West Virginia
                                               Virginia 26302-4278
                                                        26302-4278

               No
               No further
                   further action
                            action will be taken
                                   will be  taken until
                                                  until documentation
                                                        documentation is is provided
                                                                            provided by
                                                                                     by the
                                                                                        the
contributing
contributing agency
             agency or
                     or the
                        the NFSU
                             NFSU isis notified
                                       notified that
                                                that the
                                                     the record
                                                          record has
                                                                 has been
                                                                      been updated.
                                                                            updated. Additional
                                                                                     Additional
information
information regarding
             regarding the
                       the VAF    may be
                            VAF may     be found
                                           found on
                                                  on the
                                                      the website  at www.fbi.gov/nics-appeals.
                                                          website at  www.fbi.gov/nics-appeals.


                                                     NICS
                                                     NICS Section
                                                          Section
                                                     CMS
                                                     CMS Division
                                                         Division
Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 46 of 52




       EXHIBIT 11
               Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 47 of 52




                                                  U.S. Department of Justice
    11111111
                                                  Federal Bureau of Investigation


                                                  Clarksburg, WV 26306
                                                  December 16, 2020

BRUCE ALBERT WITT, SR.
49 HARTWOOD DRIVE
ROCHESTER, NY 14623


RE: Firearm-Related Challenge
    NTN: 101R4KHP5

Dear Mr. Witt:

               The fingerprints you submitted are identical with those in a record used to deny
your attempt to possess or receive a firearm. The denying record(s) are on the enclosed copy of
your FBI Identity History Summary (IdHS) and/or state-maintained criminal history. Your
transaction indicates you have been matched with the following state prohibitive information
under Pursuant to New York Penal Law (N.Y.P.L.) Section 265.01(4), a person is guilty of
criminal possession of a weapon in the fourth degree, when he/she has been convicted of a
serious misdemeanor offense and is state prohibited from possessing a rifle or shotgun. Your
conviction(s) for date of arrest, March 19, 1974, and Possession Stolen Property 3" Degree is a
serious offense(s) as defined under N.Y.P.L. §265.00(17)(a) and (b); therefore, you are
prohibited from possession or receiving a firearm.

               The material you submitted does not nullify your transaction's prohibition
because it does not nullify the prohibition. The FBI's Criminal Justice Information Services
(CJIS) Division has verified the accuracy of the prohibiting record(s). The agency that
originated the document upon which the denial is based is as follows:

                                     Rochester City Court
                                  123 Public Safety Building
                                    Rochester, NY 14614
                                Date of Arrest: March 19, 1974
                                Agency Case Number: 74-50031

               The FBI is not permitted to give legal advice regarding ways to get your firearm
rights back, but you may confer wiih an attorney of your own choosing to determine what
remedies may potentially be available to you.

                                                  Biometric Services Section
                                                  Criminal Justice Information
                                                    Services Division

Enclosure
Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 48 of 52




         BRUCE ALBERT WITT, SR.
         49 HARTWOOD DRIVE
         ROCHESTER, NY 14623
            Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 49 of 52



                     UNITED STATES DEPARTMENT OF JUSTICE
                       FEDERAL BUREAU OF INVESTIGATION
                CRIMINAL JUSTICE INFORMATION SERVICES DIVISION
                             CLARKSBURG, WV 26306



WVNICSA00                   CIDN                      ICN E2020351000000184518




TCN   WVFBIJMOZ-20201216193052-ED0-0000-07127

THE ENCLOSED RECORD, DATED 2020/12/16, WITH THE FBI NO. 308611L2 AND
NGI CONTROL NUMBER (NCN) E2020351000000184518 IS BEING PROVIDED AS THE
RESULT OF ELECTRONIC IDENTITY HISTORY REQUEST.
THE TENPRINT BIOGRAPHICS AS SUBMITTED IN THE ORIGINAL TRANSACTION ARE:
NAME: WITT,BRUCE ALBERT                                  DOB

A CRIMINAL HISTORY REQUEST NOTIFICATION(S) WAS SENT BY THE FBI
TO THE FOLLOWING ORGANIZATIONS, EXCEPT FOR THOSE INDICATING THAT THE
REFERENCED SUBJECT IS DECEASED.

NEW YORK            - STATE ID/NY

SINCE THIS RESPONSE CONTAINS NATIONAL FINGERPRINT FILE (NFF) AND/OR III
PARTICIPANT STATE(S) REGULATED DATA, THE RESPONSE MAY NOT BE COMPLETE.
HOWEVER THE FBI MAINTAINED DATA FROM THE NON-RESPONDING III PARTICIPANT
STATE(S) IS INCLUDED IN THE RESPONSE.




                         WVNICSA00
                         NATL INSTANT CRIMINAL
                         BACKGROUND CHECK SYSTEM
                         1000 CUSTER HOLLOW RD
                         CLARKSBURG,WV 26306
            Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 50 of 52




                     UNITED STATES DEPARTMENT OF JUSTICE
                       FEDERAL BUREAU OF INVESTIGATION
                CRIMINAL JUSTICE INFORMATION SERVICES DIVISION
                             CLARKSBURG, WV 26306



WVNICSA00                                           ICN E2020351000000184518

THE FOLLOWING FBI IDENTIFICA•ION RECORD FOR 308611L2 IS FURNISHED FOR
OFFICIAL USE ONLY.
THE TENPRINT BIOGRAPHICS AS SUBMITTED IN THE ORIGINAL TRANSACTION ARE:
NAME WITT,BRUCE ALBERT DOB

                       DESCRIPTORS ON FILE ARE AS FOLLOWS:

NAME WITT,BRUCE ALBERT

SEX      RACE          BIRTH DATE    HEIGHT   WEIGHT   EYES           HAIR
M        W                           507      138      HAZEL          BROWN

BIRTH CITY        BIRTH PLACE
UNREPORTED        NEW YORK

CITIZENSHIP
UNITED STATES

HENRY CLASS
17 L 1 UA       I I   3
   M 1 T-T       I    0

OTHER BIRTH                                     SOCIAL
DATES                 SCARS-MARKS-TATTOOS       SECURITY       MISC NUMBERS

NONE                      NONE                                 NONE

ALIAS NAME(S)
WITT,BRUCE A
WITT,BRUCE A SR
         Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 51 of 52

END OF COVER SHEET


**********************   CRIMINAL HISTORY RECORD     ***********************

****************************     Introduction   ****************************



This rap sheet was produced in response to the following request:

FBI Number               308611L2
State Id Number
Request Id               0159225112
Purpose Code
Attention                E2020351000000184518;R

The information in this rap sheet is subject to the following caveats:

According to our files, this individual does not appear to have History
in III. However this does not preclude the possibility that the FBI
does have a record. If you desire this information, please submit a
request directly to the FBI.

Sentencing - Where an individual is sentenced June 1, 1981 or later on
more than one charge within a docket, the sentence may be considered to
be concurrent unless identified as consecutive.


***************************    IDENTIFICATION    ***************************

Subject Name(s)

WITT, BRUCE ALBERT

Subject Description

FBI Number               State Id Number
308611L2

Social Security Number




Sex                      Race                       Skin Tone
Male                     White                      Medium

Height                                              Date of Birth
5'07"

Hair Color               Eye Color
Unknown                  Unknown


Place of Birth
New York
Residence
Residence as of
                         29 LEXINGTON CRT
                         ROCHESTER, NY
         Case 6:21-cv-06217 Document 1 Filed 03/05/21 Page 52 of 52
Residence as of
                            8 POPLAR GARDEN APT B
                            ROCHESTER, NY



**************************      CRIMINAL HISTORY    **************************

                                    Cycle 001
Tracking Number             804723K
Earliest Event Date         1974-03-19 Incident Date            1974-03-19

Arrest Date                 1974-03-19
Arresting Agency            NY0270100 Rochester City Police Department
Subject's Name              WITT, BRUCE, ALBERT
Charge Tracking Number      804723X
               Statute      Criminal Possession Stolen Property:Value
                            Greater Than $250 (165.45 SUB 01 )
     NCIC Offense Code      2804
    State Offense Code      PL 165.45 SUB 01
                Counts      1
              Severity      Felony
       Inchoate Charge      Completed

Court Disposition           (Cycle 001)
Court Case Number           74-50031
Final Disposition Date      1974-03-26
Court Agency                NY027011J Rochester City Court
Charge Tracking Number      804723K
               Statute      Possession Stolen Property-3rd Degree (165.40
    State Offense Code      PL 165.40
                Counts      1
              Severity      Misdemeanor
       Inchoate Charge      Completed
           Disposition      ( 1974-03-26; Convicted Upon Plea Of Guilty)

Sentencing                  (Cycle 001)
Sentence Date               1974-03-26
Court Case Number           74-50031
Charge Tracking Number      804723K
               Statute      Possession Stolen Property-3rd Degree (165.40
     NCIC Offense Code      2804
    State Offense Code      PL 165.40
                Counts      1
              Severity      Misdemeanor
       Inchoate Charge      Completed
           Disposition      ( 1974-03-26; )
Sentence                    Probation: 3 Year(s)Fine Amount: $250 Status at
                            the time of sentencing: Adjourned for Payment
*************************      INDEX OF AGENCIES **************************

Agency                      Rochester City Police Department; NY0270100;


Agency                      Rochester City Court; NY027011J;


                            * * * END OF RECORD * * *
